338 S.W.2d 121 (1960)
CITY OF SAN ANTONIO et al., Petitioners,
v.
Ernest P. KNEUPPER et al., Respondents.
No. A-7670.
Supreme Court of Texas.
July 20, 1960.
Rehearing Denied October 5, 1960.
Carlos C. Cadena, City Atty., Charles L. Smith, Asst. City Atty., San Antonio, for petitioners.
Adrian Spears, San Antonio, for respondents.
NORVELL, Justice.
This is a companion case to City of San Antonio v. Wallace, Tex.Sup., 338 S.W.2d 153.
The City Council of the City of San Antonio sought to abolish respondent Kneupper's position as a Maintenance Carpenter of the Police Department and respondent Castillo's position as Collector, Parking Meter Division of the Police Department, by an ordinance dated May 26, 1957. The trial court and the Court of Civil Appeals held that this ordinance had not been adopted in good faith and hence did not operate to destroy respondents' rights as holders of classified positions under the State Civil Service law. Article 1269m, Vernon's Ann.Tex.Stats., 330 S.W.2d 205. After a review of the record, we are of the opinion that these holdings must be sustained for the reasons set forth in our opinion in City of San Antonio v. Wallace, 338 S.W.2d 153. Maintenance carpentry on police department buildings and installations continues. The same is true as to collections from parking meters. As was the case in Wallace, the record does not support the *122 thesis (which was not pleaded by the city) that the abolition of the particular jobs (and the transfer of the duties to an independent contractor insofar as parking meter collectors are concerned) will accomplish either a substantially improved municipal service or a real economy in governmental operations.
However, we do not agree with the Court of Civil Appeals' holding that the ordinance setting the salaries of all employees of the Police Department except peace officers from and after May 22, 1957 at the minimum rate allowed by statute was void. City of San Antonio v. Carr, Tex. Sup., 338 S.W.2d 122; City of San Antonio v. Whitten, Tex.Sup., 338 S.W.2d 119.
The judgments of the Court of Civil Appeals and the trial court are reversed and the cause remanded to the District Court for further proceedings consistent with this opinion.
GRIFFIN, J., dissents for the reasons stated in his dissent in the cause of City of San Antonio et al. v. Wallace et al.